COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF THE ESTATE OF                 §              No. 08-18-00089-CV
  JOSEPH ABRAHAM, JR. A/K/A
  JOSEPH (SIB) ABRAHAM,                          §                 Appeal from the

                       Appellant.                §               Probate Court No. 1

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2014-CPR02054)

                                             §
                                           ORDER

       On October 23, 2018, the Court issued an order abating the appeal after being advised by

Appellee that the appeal is subject to the automatic bankruptcy stay provided by 11 U.S.C. §362

because Appellant, William D. Abraham, had filed a bankruptcy petition. This appeal pertains to

an order of the probate court declaring void an Assumption Warranty Deed filed by William D.

Abraham in the real property records of Travis County, Texas which purportedly transferred

ownership of certain real property located at 715 E. 7th Street, Austin, Travis County, Texas. The

trial court concluded that the Assumption Warranty Deed is void because the real property in

question is part of the Estate of Joseph Abraham, Jr. a/k/a Joseph (Sib) Abraham.

       There is a second pending appeal involving the same real property located at 715 E. 7th

Street, Austin, Travis County, Texas (cause number 08-18-00032-CV styled In the Matter of the


                                                1
Estate of Joseph Abraham, Jr. a/k/a Joseph (Sib) Abraham, Jr.). That appeal is from an order of

the probate court declaring void an Assumption Warranty Deed recorded by Margaret Abraham in

the real property records of Travis County, Texas which purportedly transferred her one-half

interest in the real property located at 715 E. 7th Street, Austin, Travis County, Texas, to William

D. Abraham. The Court requested that the parties address whether the automatic bankruptcy also

applied to that appeal. Appellee informed the Court that the bankruptcy stay did not apply because

the real property in question was not part of William D. Abraham’s bankruptcy estate. Appellee

noted that William D. Abraham did not include the real property in the original and amended

schedules of his assets, and the bankruptcy trustee abandoned the property during the bankruptcy.

Based on the information provided to the Court, we have concluded that the automatic bankruptcy

stay does not apply to cause number 08-18-00032-CV.

       On our own motion, and in light of the information provided to the Court in cause number

08-18-00032-CV, we have reconsidered our order abating the cause number 08-18-00089-CV.

We conclude that the automatic bankruptcy stay does not apply to the instant appeal because the

real property in question is not part of William D. Abraham’s bankruptcy estate. Accordingly, the

appeal is reinstated. Appellee’s brief is due to be filed thirty days from the date of this order.

       IT IS SO ORDERED this 16th day of January, 2019.


                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2